UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52297 FRONTIER BEVERAGE COMPANY, INC. (Exact name of registrant as specified in its charter) Nevada 06-1678089 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 311 Division St., Carson City, NV 89701 (Address of principal executive offices) (Zip Code) 307-222-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer ¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of the Registrant’s Common Stock as of September 2, 2014 was 383,692,111. FRONTIER BEVERAGE COMPANY, INC. INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Balance SheetsasofJune 30, 2014 (Unaudited) 3 Condensed Statements of Operations for the three months ended June 30, 2014 and for theperiod of January 13, 2014 (date of inception) through June 30, 2014(Unaudited) 4 Condensed Statements of Cash Flows for the period of January 13, 2014 (date of inception) through June 30, 2014 (Unaudited) 5 Notes to the Unaudited CondensedFinancial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risks 18 Item 4. Controls and Procedures 18 Part II - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 2 FRONTIER BEVERAGE COMPANY, INC. CONDENSED BALANCE SHEETS June 30, 2014 (unaudited) ASSETS Current Assets: Cash $ Total assets $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Convertible notes payable, net of debt discount of $98,415 $ Loans payable Accounts payable Derivative liabilities Total current liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock - par value $0.001; 100,000,000 shares authorized; 10,000 Series A convertible preferred shares designated, 10,000 shares issued and outstanding 10 Common stock - par value $0.001; 500,000,000 shares authorized; 270,081,000shares issued and outstanding Additional paid-in capital Accumulated deficit ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ The accompanying footnotes are an integral part of these unaudited condensed financial statements. 3 FRONTIER BEVERAGE COMPANY, INC. CONDENSED STATEMENTS OF OPERATIONS UNAUDITED For the period from January 13, 2014 (date of inception) Three Months Ended through June 30, 2014 June 30, 2014 Revenues, net $
